Exhibit 10.1

THE J.M. SMUCKER COMPANY RESTORATION PLAN

EFFECTIVE MAY 1, 2012



--------------------------------------------------------------------------------

THE J.M. SMUCKER COMPANY RESTORATION PLAN

(EFFECTIVE MAY 1, 2012)

TABLE OF CONTENTS

 

          Page  

ARTICLE I

         DEFINITIONS      1   

1.1

   Account      1   

1.2

   Affiliate      1   

1.3

   Base Salary      1   

1.4

   Beneficiary      1   

1.5

   Class Year Deferral      2   

1.6

   Code      2   

1.7

   Committee      2   

1.8

   Company      2   

1.9

   Deferral Account      2   

1.10

   Disability      2   

1.11

   Eligible Employee      3   

1.12

   Eligible Incentive Award      3   

1.13

   Employer      3   

1.14

   Equity and Incentive Compensation Plan      3   

1.15

   ERISA      3   

1.16

   Excess Compensation      3   

1.17

   401(k) Plan      3   

1.18

   Matching Contribution Account      3   

1.19

   Participant      4   

1.20

   Plan      4   

1.21

   Plan Year      4   

1.22

   Restoration Contribution Account      4   

1.23

   Separation from Service      4   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

1.24

   Specified Employee      4   

1.25

   Unforeseeable Emergency      4   

ARTICLE II

         DEFERRED COMPENSATION PROVISIONS      4   

2.1

   Eligibility      4   

2.2

   Form and Time of Elections      5   

2.3

   Deferrals      5   

2.4

   Matching Contributions      6   

2.5

   Restoration Contributions      6   

2.6

   Account Adjustments      7   

2.7

   Vesting of Accounts      8   

2.8

   Distribution Provisions      8   

ARTICLE III

         PLAN ADMINISTRATION      11   

3.1

   Authority to Interpret Plan      11   

3.2

   Employment of Advisors; Delegation      11   

3.3

   Claims Procedures      11   

ARTICLE IV

         AMENDMENT AND TERMINATION      12   

4.1

   Company Reserves Right to Amend and Terminate      12   

4.2

   Effect of Amendment or Termination      12   

ARTICLE V

         MISCELLANEOUS      13   

5.1

   Trust Authorized      13   

5.2

   Restriction against Assignment      13   

5.3

   Grantor Trust      13   

5.4

   No Employment Rights      13   

5.5

   Discharge of Liability      13   

5.6

   Location of Participant      14   

5.7

   Limitation of Liability      14   

5.8

   Construction      14   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.9

   Unsecured General Creditor      14   

5.10

   Headings Not Part of Plan      14   

5.11

   Terms Used in the Plan      15   

5.12

   Compliance with Code Section 409A      15   

 

iii



--------------------------------------------------------------------------------

THE J.M. SMUCKER COMPANY RESTORATION PLAN

(EFFECTIVE MAY 1, 2012)

The J.M. Smucker Company Restoration Plan (the “Plan’”) is hereby established,
effective as of May 1, 2012, and will be maintained by The J.M. Smucker Company
(the “Company”‘) for the purpose of supplementing the retirement benefits of
certain officers and key management employees of the Company and its
subsidiaries who are selected to participate in the Plan.

The Plan is intended to be an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, and is subject to, and intended to comply with
Section 409A of the Code, and regulations thereunder and other applicable laws.

ARTICLE I

DEFINITIONS

Unless defined herein, any word, phrase or term used in the Plan shall have the
meaning given to it in the 401(k) Plan. However, the following terms have the
following meanings unless a different meaning is clearly required by the
context:

 

1.1 Account

Collectively, the Deferral Account, Matching Contribution Account and
Restoration Contribution Account. Separate subaccounts will be maintained in
each of a Participant’s Deferral Account, Matching Contribution Account and
Restoration Contribution Account to reflect each Class Year Deferral within such
account.

 

1.2 Affiliate

Any of the subsidiaries or affiliated business entities, as determined in
accordance with the provisions of Section 414 of the Code, of the Company.

 

1.3 Base Salary

Base Salary with respect to a Plan Year means an Eligible Employee’s base salary
earned for services performed during the Plan Year for an Employer and does not
include bonuses or other payments from an Employer that are not made on a
regular basis.

 

1.4 Beneficiary

The person or persons selected by the Participant on a form provided by the
Committee to receive the benefits provided under this Plan in the event of the
Participant’s death. If there is no Beneficiary election in effect under the
Plan with respect to a Class Year Deferral at the time of a Participant’s death,
or if the designated Beneficiary with respect to a Class Year Deferral fails to
survive the Participant, then the Beneficiary with respect to such Class Year
Deferral shall be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate.

 

1



--------------------------------------------------------------------------------

1.5 Class Year Deferral

Each Plan Year’s deferrals and contributions under this Plan shall constitute in
the aggregate a separate Class Year Deferral comprised of the following:

 

  (a) Any deferral of a Participant’s Base Salary under Section 2.3(b) for the
Plan Year plus the deferral under Section 2.3(c) of any portion of the
Participant’s Eligible Incentive Award paid during the Plan Year, including any
related adjustments for deemed investments in accordance with Section 2.6;

 

  (b) All matching contributions credited to the Plan for a Participant under
Section 2.4 with respect to such Plan Year, including any related adjustments
for deemed investments in accordance with Section 2.6; and

 

  (c) All restoration contributions credited to the Plan for a Participant under
Section 2.5 with respect to such Plan Year, including any related adjustments
for deemed investments in accordance with Section 2.6.

 

1.6 Code

The Internal Revenue Code of 1986, as amended. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

1.7 Committee

The Executive Committee of the Company, and to the extent of any delegation by
the Committee to the Benefit Plans Administrative Committee, pursuant to
Section 3.2, such committee.

 

1.8 Company

The Company means The J.M. Smucker Company, an Ohio corporation, and its
successors.

 

1.9 Deferral Account

The account established and maintained on the books of the Company to record a
Participant’s interest under the Plan attributable to amounts credited to the
Participant pursuant to Section 2.3.

 

1.10 Disability

The Participant shall be considered to have a Disability if he is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under any plan covering employees of the Employer.

 

2



--------------------------------------------------------------------------------

1.11 Eligible Employee

For a Plan Year, an employee of an Employer who has satisfied the requirements
for eligibility set forth in Section 2.1.

 

1.12 Eligible Incentive Award

Eligible Incentive Award, with respect to a Plan Year, means any annual
incentive bonus, holiday bonus, or other similar payment from the Company
(excluding long-term incentive grants) that is payable to an Eligible Employee
in cash during the Plan Year.

 

1.13 Employer

The Company and any Affiliate that is an “Employer” under (and as defined in)
the 401(k) Plan.

 

1.14 Equity and Incentive Compensation Plan

The J.M. Smucker Company 2010 Equity and Incentive Compensation Plan, as it may
be amended from time to time, or any equity and incentive compensation plan
subsequently adopted by the Company as a replacement therefor.

 

1.15 ERISA

The Employee Retirement Income Security Act of 1974, as amended. References to
ERISA shall include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.

 

1.16 Excess Compensation

The amount by which the sum of an Eligible Employee’s Base Salary and Eligible
Incentive Award with respect to the Plan Year exceeds the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for that Plan Year (the “Section 401(a)(17) Limit”).

 

1.17 401(k) Plan

The J.M. Smucker Company Employee Savings Plan, as such plan is in effect from
time to time.

 

1.18 Matching Contribution Account

The account established and maintained on the books of the Company to record a
Participant’s interest under the Plan attributable to amounts credited to the
Participant pursuant to Section 2.4 of the Plan.

 

3



--------------------------------------------------------------------------------

1.19 Participant

An Eligible Employee who has elected to participate in the Plan for a Plan Year,
or any other current or former Eligible Employee who has an Account balance
under the Plan.

 

1.20 Plan

The J.M. Smucker Company Restoration Plan, as in effect from time to time.

 

1.21 Plan Year

The 12-month period commencing January 1 and ending the following December 31.

 

1.22 Restoration Contribution Account

The account established and maintained on the books of the Company to record a
Participant’s interest under the Plan attributable to amounts credited to the
Participant pursuant to Section 2.5 of the Plan.

 

1.23 Separation from Service

A separation from service as defined in Code Section 409A, with the Company and
all Affiliates.

 

1.24 Specified Employee

A specified employee within the meaning of Section 409A of the Code, determined
using the identification methodology selected by the Company from time to time.

 

1.25 Unforeseeable Emergency

An event that results in a severe financial hardship to a Participant resulting
from (a) an illness or accident of the Participant or his spouse, dependent (as
defined in Section 152(a) of the Code), or Beneficiary, (b) loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

ARTICLE II

DEFERRED COMPENSATION PROVISIONS

 

2.1 Eligibility

 

  (a) Determination of Eligible Employees: Prior to April 15th of each Plan
Year, the Committee shall determine which employees shall be Eligible Employees
for the immediately succeeding Plan Year in accordance with the provisions of
this Section 2.1. During a Plan Year, the Committee may designate additional
employees who first meet the requirements of Sections 2.1(b)(i) and 2.1(b)(ii)
during the Plan Year as Eligible Employees.

 

4



--------------------------------------------------------------------------------

  (b) Eligible Employees: An employee shall be an Eligible Employee with respect
to a Plan Year if the employee:

 

  (i) Serves the Company in the Functional Vice President level or above or has
been hired or promoted to so serve the Company;

 

  (ii) Is not a participant in any other executive nonqualified retirement plan
maintained by The J.M. Smucker Company; and

 

  (iii) Has been designated by the Committee as eligible to participate in the
Plan.

 

2.2 Form and Time of Elections

 

  (a) General: Each Eligible Employee for a Plan Year may elect to defer under
the Plan such amounts as provided by this Article II in accordance with the
procedures set forth in this Section 2.2. All elections made under this
Section 2.2 shall be made in writing on a form, or pursuant to such other
procedures, as may be prescribed from time to time by the Committee and shall be
irrevocable for such Plan Year.

 

  (b) Timing of Deferral Elections: A deferral election with respect to Base
Salary and an Eligible Incentive Award for a Plan Year shall be made prior to
May 1st of the calendar year immediately preceding the Plan Year.
Notwithstanding the foregoing, an employee who first becomes an Eligible
Employee during the course of a Plan Year may make a deferral election, within
30 days following the date the employee first becomes an Eligible Employee, with
respect to Base Salary paid with respect to services provided during that Plan
Year following the filing of the deferral election. Further, an employee who
first becomes an Eligible Employee on or after May 1st of a Plan Year may make a
deferral election with respect to Base Salary to be paid during the immediately
succeeding Plan Year within 30 days following the date the employee first
becomes an Eligible Employee, which deferral election shall be effective with
respect to Base Salary paid for service performed during the immediately
succeeding Plan Year following the filing of the deferral election. With respect
to the 2012 Plan Year, prior to May 1, 2012, each Eligible Employee who has not
been eligible to participate in The J.M. Smucker Company Voluntary Deferred
Compensation Plan may make a deferral election with respect to Base Salary paid
for services performed during the 2012 Plan Year on or after May 1, 2012.

 

2.3 Deferrals

 

  (a) Deferral Accounts: An Employer shall establish and maintain on its books a
Deferral Account for each Eligible Employee employed by such Employer who elects
pursuant to Section 2.2 to defer the receipt of any amount under the Plan. Such
Deferral Account shall be designated by the name of the Eligible Employee for
whom established. The amount to be deferred under this Section 2.3 for a payroll
period shall be credited to such Deferral Account on, or as soon as
administratively practicable after, the applicable payroll date.

 

5



--------------------------------------------------------------------------------

  (b) Election to Defer Excess Compensation: An Eligible Employee for a Plan
Year may elect pursuant to Section 2.2 to defer up to 50% (in whole percentages)
of the Eligible Employee’s Excess Compensation.

 

  (c) Deferral Elections: An Eligible Employee’s deferral election under this
Section 2.3 for each Plan Year shall indicate:

 

  (i) The percentage of Excess Compensation the Eligible Employee elects to
defer (including an election of zero percent);

 

  (ii) The Eligible Employee’s form of payment election for the Class Year
Deferral of which deferral pursuant to this Plan Year election is a part;

 

  (iii) The deemed investment vehicle(s) in which the Eligible Employee
designates that the Class Year Deferral of which deferral pursuant to this Plan
Year election is a part shall be invested; and

 

  (iv) A designation of Beneficiary for the portion of his Account attributable
to the Class Year Deferral of which deferral pursuant to this Plan Year election
is a part.

 

2.4 Matching Contributions

 

  (a) Matching Contribution Account: An Employer shall establish and maintain on
its books a Matching Contribution Account for each Eligible Employee employed by
such Participating Employer who is credited with a matching contribution under
this Section 2.4. Such Matching Contribution Account shall be designated by the
name of the Eligible Employee for whom established. Each matching contribution
under this Section 2.4 shall be credited to such Matching Contribution Account
on, or as soon as administratively practicable after, the date on which the
related deferral under Section 2.3 is credited to the Eligible Employee’s
Deferral Account.

 

  (b) Matching Contributions for Plan Deferrals: Subject to the provisions of
Section 2.4(c), if a Participant defers any amount pursuant to Section 2.3, such
Participant’s Employer shall credit the Participant’s Matching Contribution
Account with a matching contribution in the amount of 100% of the Participant’s
deferral under Section 2.3, but not exceeding six percent of the Participant’s
Excess Compensation.

 

  (c) Payroll Taxes: The Committee may determine, in its sole and exclusive
discretion, to deduct from the amount otherwise to be credited to the Matching
Contribution Account of a Participant for a Plan Year an amount necessary to pay
any related payroll taxes.

 

2.5 Restoration Contributions

 

  (a)

Restoration Contribution Account: An Employer shall establish and maintain on
its books a Restoration Contribution Account for each Eligible Employee

 

6



--------------------------------------------------------------------------------

  employed by such Employer who is credited with a restoration contribution
under this Section 2.5. Such Restoration Contribution Account shall be
designated by the name of the Eligible Employee for whom established.

 

  (b) Restoration Contributions: Each Plan Year, an Employer shall credit to the
Restoration Contribution Account under the Plan of each Eligible Employee
employed by such Employer (regardless of whether the Eligible Employee has
elected to defer Base Salary and/or Eligible Incentive Award under Section 2.3
for such Plan Year) a restoration contribution equal to 2% of the Eligible
Employee’s Excess Compensation for the Plan Year. Restoration contributions
under the Plan shall be determined and credited as soon as administratively
practicable following the end of the applicable Plan Year.

 

2.6 Account Adjustments

 

  (a) Deemed Investment of Deferral Accounts: The Committee shall from time to
time designate one or more investment vehicle(s) in which the Accounts of
Participants shall be deemed to be invested. The investment vehicle(s) may be
designated by reference to the investments available under other plans sponsored
by the Company (including the 401(k) Plan). Each Participant shall designate the
investment vehicle(s) in which his Account shall be deemed to be invested
according to the procedures developed by the Committee. The Company shall be
under no obligation to acquire or invest in any of the deemed investment
vehicle(s) under this subparagraph, and any acquisition of or investment in a
deemed investment vehicle by the Company shall be made in the name of the
Company and shall remain the sole property of the Company. The Committee shall
also establish from time to time a default fund into which a Participant’s
Account shall be deemed to be invested if the Participant fails to provide
investment instructions pursuant to this Section 2.6(a). Until otherwise
changed, such default fund shall be the applicable investment vehicle determined
pursuant to the terms of the 401(k) Plan’s default investment provisions.

 

  (b) Changes in Elections; Transfers Among Funds: During a Plan Year, a
Participant may change the investment vehicle in which his Account shall be
deemed to be invested according to the procedures developed by the Committee. A
Participant may also elect to transfer amounts credited to his Account from any
deemed investment vehicle to any other deemed investment vehicle, according to
the procedures developed by the Committee. The Committee may establish any
limitations on the frequency with which Participants may make, and the timing
of, investment designations and transfer elections under this Section 2.6(c) as
the Committee may determine necessary or appropriate from time to time,
including limitations related to frequent trading, market timing activities and
restrictions on executive officer trading.

 

  (c)

Periodic Account Adjustments: Each Account shall be adjusted from time to time
at such intervals as determined by the Committee until the entire amount
credited to the Account has been distributed to the Participant or his
Beneficiary. The amount of the adjustment shall equal the amount that each
Participant’s

 

7



--------------------------------------------------------------------------------

  Account would have earned (or lost) for the period since the last adjustment
had the Account actually been invested in the deemed investment vehicle(s)
designated by the Participant for such period.

 

2.7 Vesting of Accounts

All Accounts shall be fully vested.

 

2.8 Distribution Provisions

 

  (a) Class Year Form of Payment Election: With respect to each Class Year
Deferral, a Participant shall elect the form of payment that shall apply to
distributions upon Separation from Service, death and Disability. The
alternative forms of payment are lump sum payment and substantially equal annual
installments for a period of not less than two nor greater than 10 years. Each
Participant shall make the class year form of payment election coincident with
the deferral election under Sections 2.3(b) and 2.3(c). A Participant who fails
to make a class year form of payment election for a Class Year Deferral shall be
deemed to have elected a lump sum payment for such Class Year Deferral.

 

  (b) Subsequent Changes to Payment Elections: A Participant may change his form
of payment election according to procedures developed by the Committee, provided
that subsequent changes to the form of payment of any Class Year Deferral shall
not be effective unless the election satisfies the following requirements:

 

  (i) A change of election will not be effective until at least twelve months
after the date on which the Participant files it with the Committee;

 

  (ii) A change of election with respect to a payment commencing on, or made on,
a specified date must be filed with the Committee at least twelve months prior
to such date; and

 

  (iii) A change of election with respect to the form of payment must provide
that the payment subject to the change be deferred for a period of not less than
five years from the date such payment would otherwise have been made, except in
the event of a payment made on account of the Participant’s death or Disability.

The Committee may impose such other restrictions and limitations on subsequent
changes to a form of payment election as it determines appropriate.

 

  (c) Distribution Events; Time of Distribution: All amounts credited to a
Participant’s Account under the Plan shall be distributed to, or with respect
to, a Participant based on the earliest to occur of such Participant’s
Separation from Service, death or Disability, as set forth below:

 

  (i) In the event of Separation from Service, except as provided in
Section 2.8(d) and subject to Section 2.8(h), the Participant’s Account shall be
distributed or commence to be distributed after the later of attainment of age
55 and six months following Separation from Service;

 

8



--------------------------------------------------------------------------------

  (ii) In the event of Disability, the Participant’s Account shall be
distributed or commence to be distributed as soon as administratively
practicable following such Disability; and

 

  (iii) In the event of death (including death following Separation from Service
but before age 55), the Participant’s Account shall be distributed or commence
to be distributed as soon as administratively practicable following such death.

In the event death causes a Separation from Service, death shall be deemed to be
the earliest event to occur under the Plan.

 

  (d) Distribution Upon Separation from Service after a Change in Control: Not
withstanding any election a Participant has made under Section 2.2(d) and any
provision of the Plan to the contrary, if a Participant incurs a Separation from
Service for any reason (whether by reason of his voluntary or involuntary
termination of employment) within the two-year period following a Change in
Control, the Participant’s Deferral Account shall, subject to Section 2.8(h), be
distributed to the Participant (or his Beneficiary in the event death causes the
Separation from Service) in a single lump sum within 30 days following the date
of such Separation from Service, provided, however, if such Change in Control
does not constitute a permitted distribution event under Section 409A(a)(2) of
the Code, this Section 2.8(d) shall not affect the time or form of distribution
of the Participant’s Deferral Account. For purposes of this Section 2.8(d),
“Change in Control” shall have the same meaning as in Equity and Incentive
Compensation Plan.

 

  (e) No Benefit Payable upon Certain Events:

 

  (i) The right of any Participant or Beneficiary to receive any amount credited
to his Matching Contribution Account and Restoration Contribution Account
(collectively the “Employer Account”) will be terminated, or if payment thereof
has begun, all future payments will be discontinued and forfeited, in the event
the Participant (i) at any time wrongly discloses any secret process or trade
secret of the Company, or (ii) within a two-year period following his Separation
from Service, engages, either directly or indirectly, as an officer, trustee,
employee, partner, or substantial shareholder, on his own account or in any
other capacity, in a business venture that the Company’s board of directors
reasonably determines to be competitive with the Company to a degree materially
contrary to the Company’s best interest.

 

  (ii)

Notwithstanding anything to the contrary contained in the Plan, if a
Participant’s employment is terminated because the Company determines the
Participant (i) engaged in dishonest or fraudulent acts against the

 

9



--------------------------------------------------------------------------------

  Company, (ii) willfully injured property of the Company, (iii) conspired
against the Company, or (iv) disclosed confidential information concerning the
Company, then no amount credited to the Participant’s Employer Account shall be
payable to the Participant or Beneficiary under the Plan.

 

  (f) Distribution of Small Amounts: If, at any time following Separation from
Service, death or Disability, the value of a Participant’s Account is less than
$10,000, the Company may elect to distribute such account balance in a lump sum
payment regardless of the Participant’s election.

 

  (g) Distributions on Account of an Unforeseeable Emergency: A Participant
(including a Participant who has Separated from Service but whose Accounts have
not commenced to be distributed) may, in the Committee’s sole discretion and
according to the procedures developed by the Committee in accordance with Code
Section 409A, receive a distribution of all or any part of the amounts
previously credited to the Participant’s Deferral Accounts in the case of an
Unforeseeable Emergency. A Participant requesting a payment pursuant to this
Section shall have the burden of proof of establishing, to the Committee’s
satisfaction, the existence of such Unforeseeable Emergency, and the amount of
the payment needed to satisfy the same (including taxes reasonably anticipated
as a result of the distribution). If the Committee determines that a
distribution should be made to a Participant under this Section 2.8(g), such
distribution shall be made within 30 days after the Committee’s determination of
the existence of such Unforeseeable Emergency and the amount of distribution so
needed.

 

  (h) Special Provisions for Specified Employees: Notwithstanding any provision
in the Plan to the contrary, to the extent applicable, in no event shall any
payment hereunder be made to a Specified Employee earlier than six months after
the date of the Participant’s Separation from Service, except in connection with
the Participant’s death.

 

  (i) Distributions of Amounts in Excess of Code Section 162(m): Notwithstanding
any provisions of the Plan to the contrary, no amount may be distributed from
the Plan if the Company reasonably anticipates that such amount would not be
deductible under Code Section l62(m), as determined by the Committee in its sole
discretion, and in accordance with Code Section 409A.

 

  (j) Distributions of Amounts Deemed Includable in Gross Income:
Notwithstanding any provisions of the Plan to the contrary, if at any time a
court or the Internal Revenue Service determines that an amount in a
Participant’s Account is includable in the gross income of the Participant and
subject to tax, the Committee may, in its sole discretion, and in accordance
with Code Section 409A, permit a lump sum distribution of an amount equal to the
amount determined to be includable in the Participant’s gross income.

 

  (k)

Distributions of Amounts in Violation of Securities Laws: Notwithstanding any
provisions of the Plan to the contrary, a payment under the Plan may be

 

10



--------------------------------------------------------------------------------

  delayed if the Company reasonably anticipates that the making of such payment
will violate federal securities laws or other applicable law, in the Committee’s
sole discretion, and in accordance with Code Section 409A, provided that the
payment is made on the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation.

ARTICLE III

PLAN ADMINISTRATION

 

3.1 Authority to Interpret Plan

The Plan shall be administered by the Committee, which shall have the authority
to interpret and construe the terms of the Plan as it deems appropriate
including the authority to determine eligibility for benefits under the Plan.
The Committee shall have the duty and responsibility of maintaining records,
making the requisite calculations and disbursing the payments hereunder. Subject
to Section 3.3, the Committee’s interpretations, determinations, regulations and
calculations shall be final and binding on all interested persons and parties.
Any benefits payable under this Plan will be paid only if the Committee decides
in its discretion that the applicant is entitled to them.

 

3.2 Employment of Advisors; Delegation

The Committee may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist in carrying out its duties hereunder. The
Committee may designate a person or persons (including the Company’s Benefit
Plans Administrative Committee) other than the Committee to carry out any of
such powers, authority, or responsibility. Expenses of administration shall be
paid by the Company. The Committee shall be entitled to rely on all tables,
valuations, certifications, opinions, data and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Committee with respect to the Plan.

 

3.3 Claims Procedures

Whenever the Committee decides for whatever reason to deny, whether in whole or
in part, a claim for benefits under the Plan filed by any person (the
“Claimant”), it shall transmit a written notice of such decision to the
Claimant, in most cases no later than 90 days after the Plan receives the claim
for benefits, or within 180 days alter the Plan receives the claim for benefits
if there are special circumstances and if within 90 days the Committee provides
notice of the reason for the delay and the date a decision can be expected,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of such decision in
accordance with the Plan’s claim procedures. Within such 60-day period, the
Claimant may request that the claim denial be reviewed by filing with the
Committee a written request therefore, which request shall contain the following
information:

 

  (a) The date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the dates stated by the Claimant pursuant to this
Section 3.3(a);

 

11



--------------------------------------------------------------------------------

  (b) The specific portions of the denial of his claim which the Claimant
requests the Committee to review;

 

  (c) A statement by the Claimant setting forth the basis upon which he believes
the Committee should reverse the previous denial of his claim for benefits and
accept his claim as made; and

 

  (d) Any written material (offered as exhibits) which the Claimant desires the
Committee to examine in its consideration of his position as stated pursuant to
Section 3.3(c).

Within 60 days of the date determined by Section 3.3(a), the Committee shall
conduct a full and fair review of the initial claim for the benefits and the
decisions denying the Claimant’s claim for benefits, or within 120 days if
special circumstances require more time and if within 60 days the Committee
provides notice of reason for the delay, and the date a decision can be
expected. Within 60 days (or 120 days if extended as provided herein) of the
date of such review, the Committee shall render its written decision on review,
written in a manner calculated to be understood by the Claimant, specifying the
reasons and Plan provisions upon which its decision was based.

ARTICLE IV

AMENDMENT AND TERMINATION

 

4.1 Company Reserves Right to Amend and Terminate

The Company reserves the right to amend or terminate the Plan at any time,
prospectively or retroactively, through an instrument executed by an officer
pursuant to authorization or ratification by the Company’s Board of Directors or
by any committee designated by the Board of Directors.

 

4.2 Effect of Amendment or Termination

Any termination shall be in writing and shall be effective when made. In the
event the Company elects to terminate the Plan, any amounts credited to the
Participant’s Accounts shall remain subject to the provisions of the Plan and
distribution will not be accelerated because of the termination of the Plan,
except as otherwise provided in an amendment to the Plan, and under the
circumstances permitted in accordance with Code Section 409A. No amendment or
termination shall directly or indirectly reduce the balance of any Accounts as
of the later of the date of such amendment or termination, or the effective date
of such amendment or termination. No additional credits or contributions will be
made to the Participants’ Accounts after termination of the Plan, but
Participants’ Accounts will continue to fluctuate with investment gains and
losses until all benefits are distributed to the Participants or to their
Beneficiaries.

 

12



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

 

5.1 Trust Authorized

The Company may establish a trust which may be used to pay benefits arising
under this Plan and all costs, charges and expenses relating thereto; except
that, to the extent that the funds held in the trust are insufficient to pay
such benefits, costs, charges and expenses, the Company shall pay such benefits,
costs, charges and expenses.

 

5.2 Restriction against Assignment

The benefits payable hereunder or the right to receive future benefits under the
Plan may not be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, or subjected to any charge or legal process; no interest or right to
receive a benefit may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings, except pursuant to a qualified domestic
relations order and as permitted by Code Section 409A.

 

5.3 Grantor Trust

The Plan at all times shall be considered entirely unfunded both for tax
purposes and for purposes of ERISA and no provision shall at any time be made
with respect to segregating any assets of the Company for payment of any
benefits hereunder. Funds invested hereunder shall continue for all purposes to
be part of the general assets of the Company. No Participant, Beneficiary or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive a benefit under the Plan and to the extent the
Participant, Beneficiary or any other person acquires a right to receive
benefits under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

5.4 No Employment Rights

The sole rights of a Participant or Beneficiary under this Plan shall be to have
this Plan administered according to its provisions, to receive whatever benefits
he may be entitled to hereunder, and nothing in this Plan shall be interpreted
as a guaranty that any funds in a Trust or assets of an Employer will be
sufficient to pay any such benefit. Further, the adoption and maintenance of
this Plan shall not be construed as creating any contract of employment between
an Employer and any Participant. The Plan shall not affect the right of an
Employer to deal with any Participants in employment respects, including their
hiring, discharge, compensation, and conditions of employment.

 

5.5 Discharge of Liability

The Company may from time to time establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to an individual in the event that individual is declared
incompetent and a conservator or other

 

13



--------------------------------------------------------------------------------

person legally charged with such individual’s care is appointed. Except as
otherwise provided herein, when the Company determines that such individual is
unable to manage his or her financial affairs, the Company may pay such
individual’s benefits to such conservator, person legally charged with such
individual’s care, or institution then contributing toward or providing for the
care and maintenance of such individual. Any such payment shall constitute a
complete discharge of any liability of the Company and the Plan for such
individual.

 

5.6 Location of Participant

Each Participant shall keep the Company informed of his or her current address
and the current address of his or her Beneficiary. The Company shall not be
obligated to search for any person.

 

5.7 Limitation of Liability

Notwithstanding any provision herein to the contrary, neither the Company nor
any individual acting as an employee or agent of the Company shall be liable to
any Participant, former Participant, Beneficiary, or any other person for any
claim, loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Company or any
such employee or agent of the Company.

 

5.8 Construction

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and to the
extent not preempted by such laws, by the laws of the State of Ohio.

 

5.9 Unsecured General Creditor

Any and all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligation under this Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and beneficiaries shall
be no greater than those of unsecured general creditors. It is the intention of
the Company that this Plan be unfunded for purposes of the Code and for purposes
of Title I of ERISA.

 

5.10 Headings Not Part of Plan

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

14



--------------------------------------------------------------------------------

5.11 Terms Used in the Plan

Any term used in this Plan which is defined in the Plan shall have the meaning
set forth in the Plan for all purposes of this Plan. The singular form of any
word shall include the plural and the masculine gender shall include the
feminine wherever necessary for the proper interpretation of this Plan.

 

5.12 Compliance with Code Section 409A

To the extent applicable, it is intended that this Plan and any deferrals of
compensation made hereunder comply with the provisions of Code Section 409A.
This Plan and any deferrals or compensation made hereunder shall be
administrated in a manner consistent with this intent, and any provisions that
would cause this Plan or any grant made hereunder to fail to satisfy Code
Section 409A shall have no force and effect until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A and may be made by the Company without the consent of
Participants). Any reference in this Plan to Code Section 409A will also include
any proposed temporary or final regulations, or any other guidance, promulgated
with respect to Code Section 409A by the U.S. Department of the Treasury or the
Internal Revenue Service. In no event, however, shall this Section 5.12 or any
other provisions of this Plan be construed to require the Company to provide any
gross-up for the tax consequences of, or payments under, this Plan and the
Company shall have no responsibility for tax or legal consequences to any
Participant or Beneficiary resulting from the terms or operation of this Plan.

The Company hereby adopts The J.M. Smucker Company Executive Defined
Contribution Restoration Plan as set forth above.

 

THE J.M. SMUCKER COMPANY By:  

/s/ Barry C. Dunaway

Dated:   June 5, 2012

 

15